                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN



 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                 Hon. Paul L. Maloney
 v.
                                                                 Case No. 1:19-cr-00119
 MATTHEW JAMES BOEVE,

        Defendant.
 ________________________________/


                          REPORT AND RECOMMENDATION

       Pursuant to W.D.Mich. LCrR. 11.1, I conducted a plea hearing in the captioned

case on September 3, 2019, after receiving the written consent of defendant and all

counsel. At the hearing, defendant Matthew James Boeve entered a plea of guilty to

Counts One and Five of the Indictment in exchange for the undertakings made by the

government in the written plea agreement. In Count One, defendant is charged with

conspiracy to distribute and to possess with intent to distribute 500 grams or more of a

mixture or substance containing a detectable amount of methamphetamine, its salts,

isomers, or salts of its isomers, a Schedule II controlled substance in violation of 21 U.S.C.

§§ 846, 841(a)(1) and 841(b)(1)(A)(viii). In Count Five, defendant is charged with aiding

and abetting obstruction of the due administration of justice in violation of 18 U.S.C.

§§ 1503 and 2. On the basis of the record made at the hearing, I find that defendant is

fully capable and competent to enter an informed plea; that the plea is made knowingly

and with full understanding of each of the rights waived by defendant; that it is made
voluntarily and free from any force, threats, or promises, apart from the promises in the

plea agreement; that the defendant understands the nature of the charge and penalties

provided by law; and that the plea has a sufficient basis in fact.

       I therefore recommend that defendant's plea of guilty to Counts One and Five of

the Indictment be accepted, that the court adjudicate defendant guilty, and that the written

plea agreement be considered for acceptance at the time of sentencing. Acceptance of

the plea, adjudication of guilt, acceptance of the plea agreement, and imposition of

sentence are specifically reserved for the district judge.


Dated: September 3, 2019                                  /s/ Ellen S. Carmody
                                                         ELLEN S. CARMODY
                                                         U.S. Magistrate Judge




       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure

to file objections within the specified time waives the right to appeal the District Court’s

order. Thomas v. Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947,

949-50 (6th Cir. 1981).




                                             2
